Title: To Thomas Jefferson from William Short, [ca. 10] March 1784
From: Short, William
To: Jefferson, Thomas



Dear Sir
Richd. [ca. 10] March-1784

I beg Leave to break in on a few Minutes of your Time, which I am sensible ought not to be unnecessarily interrupted. At Length Gilliam &c. have made such Paces towards the final Adjustments of Skelton’s Accounts that I think the Business may now be done, of which I confess I formerly despaired. They have agreed to enter into Bond to adhere to what the Commissioners on either Part shall determine, who if they disagree are to call in an Umpire. Mr. W. Heming is objected to as being interested. Baker will not agree the Congress shall be held at Richmond and Osbornes is appointed by Mr. Eppes and Gilliam for that Purpose, the Negotiations to be opened on the 22d. Inst. Gilliam has repeatedly applied to me by  Letter and in Person for the Articles of Administration belonging to B. Skeltons Estate. He says you desired him to apply to me for them. Hitherto I have parried him and have always forgotten to write to you on the subject. I will thank you to inform me whether it was your Intention I should give him a Copy of the List in my Possession. He desired me a few Days ago to mention particularly what had become of B. Skeltons Glass, a gold Watch and some other Articles I forget.
I have heard frequently from Eppington lately. Your Part of the Family is in perfect Health. The Letter to Mr. Eppes delivered me by Mr. Hawkins was given into Mr Eppes’ Hands a few Days ago when he was here.
Your last Letter has afforded me Subject for much ruminating. I begin to fear that I shall be brought into a Dilemma from which I know not how to extricate myself, and that I shall have your Judication verified—‘My Office would be a Fall up-stairs.’ I have not been able yet to leave my Room. Currie’s salutiferous Hand is with me but I recover slowly. In whatever Situation, whether in Sickness or in Health, believe Sir that I am as I ought to be, with the sincerest Regard Yours &c.,

W Short

